DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 	Claims 1, 2, 7-11, 13-15, 17-19 and 24-30 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 2/11/2020 is again acknowledged. 
Claims 13-15 and 17-19 stand withdrawn.
Claims 1, 2, 7-11 and 24-30 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 4/5/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method for detecting an analyte that is palladium by conducting a catalytic reaction in the presence of an inactivator of the reaction where the inactivator depletes a limiting component of the reaction which stalls the reaction followed by adding a restorative composition to the reaction mixture to restore the limiting component to restart the reaction one or more times by repeating the stalling/reactivation where the palladium is detected.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc.,107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989)("[T]he description must clearlyallow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes itobvious," and by using "such descriptive means as words, structures, figures, diagrams,formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. 
"A written description of an invention involving a chemical genus, like a description of achemical species, 'requires a precise definition, such as by structure, formula, [or]chemical name,' of the claimed subject matter sufficient to distinguish it from othermaterials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376,1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but notnecessarily, chemical cases, where there is unpredictability in performance of certainspecies or subcombinations other than those specifically enumerated, one skilled in theart may be found not to have been placed in possession of a genus ...") Regents" of theUniversity of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
Koide et al. (Nature Comm. 2016 Feb 19;7:10691. doi: 10.1038/ncomms10691, 7 pages; cited in the IDS filed 9/4/2018) is a post-filing reference but provides a review on past efforts and shortcomings of researchers to develop optical assays in general via catalytic or non-catalytic reaction. Non-catalytic relies on a single-turnover but the signal does not change over time once the reaction or binding is complete. These detection methods are undesirable for detection of trace analytes.
For metal-based catalysis type reactions, “once the metal has entered into the catalytic cycle, the resulting fluorescence signal is dependent on the concentration of the analyte as well as the time elapsed, with the reaction continuing until the fluorogenic substrate is consumed.”
Enzyme and immunoadsorbent assay are also limited because the reaction continues until the substrate is consumed or the reaction is terminated and cannot be restarted. Catalysis-based assays also have a narrower dynamic range compared to more labor-intensive methods. 
Koide (a joint inventor of the instant application) goes on to state that he and his collaborators “present a new approach to catalysis-based assays in which a catalytic chromogenic reaction competes with the deactivation of the catalyst or of an essential reagent.” The approach is exemplified by the detection of palladium with a horse-radish peroxidase assay system with multiple stalling cycles of stalling reactions (page 2, left column). The remainder of the references describes the claimed method where the reaction mixture contains those of instant claim 10 where resourfin allyl ether is the catalyst.
Garner et al. (J. Am. Chem. Soc. (2009) 131: 5163-5171) teach the detection of palladium also by a catalytic method that fine-tunes the redox and coordination chemistries of the palladium species involved in the O-deallylation reaction (abstract, Figure 1). The method does not teach stop-and-start cycling as in the instant invention.
Therefore the prior art and a post-filing review of the prior art demonstrates that the concept for the method is not taught for the detection of palladium or other trace metals. That is, there are no species in the prior art that are representative of the claimed genus of reaction systems.
The specification describes one group of reagents for detecting palladium by the claimed method, see instant claim 10, specification [0046] and Examples pertaining to Pd detection. 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. It is unquestionable that claims are broad and generic, with respect to all possible catalytic reactions to detect palladium via a catalytic reaction with an inactivator and restorative composition to stop and start the reaction one or more time as encompassed by the claims. 
Although the claims may recite some functional characteristics, the claims lack written description because the specification lacks sufficient variety of species to reflect this variance in the genus. While having written description of the method of instant claim 10, the specification does not provide sufficient descriptive support for the myriad of methods of detection of palladium via a catalytic reaction in the presence of an inactivator of the reaction where the inactivator depletes a limiting component of the reaction which stalls the reaction followed by adding a restorative composition to the reaction mixture to restore the limiting component to restart the reaction one or more times by repeating the stalling/reactivation where the palladium is detected.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.") Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Tetrahedron (2004) 60: 7267-7275).
Zhu teaches a method for the detection of copper catalyzed by a Huisgen cycloaddition reaction (abstract).
Figure 2: 

    PNG
    media_image1.png
    183
    709
    media_image1.png
    Greyscale


The reaction is silenced by the addition of EDTA which prohibited the reduction of copper(II)sulfate to the catalytically active Cu(I) specie by sodium ascorbate. The addition of exogenous transition metals such as Zn2+ and Pb2+ competitively coordinate with EDTA which causes the release of the free Cu2+ for the subsequent reaction which restores the reaction (abstract).
Scheme 1:

    PNG
    media_image2.png
    223
    591
    media_image2.png
    Greyscale

The method allows for a new sensing paradigm where catalytic organometallic reaction can be used as the signal amplifying module by engineering a regulatory element into the reaction process (abstract; page 7268).
This, Zhu teaches the limitations of claim 30 where a Huisgen cycloaddition reaction catalyzed by copper is carried out in the presence of an inactivator (EDTA) where the EDTA depletes the active copper specie needed for the cycloaddition thus stopping the reaction. Hence, no signal is produced. The addition of Zn2+ and Pb2+ competitively coordinate with EDTA which caused the release of the free Cu2+ for the subsequent reaction which restores the reaction.
Zhu does not teach that the reaction is again stalled by the addition of EDTA and restored by the addition of more Zn2+ and Pb2+ to restore the signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the stalling and reactivation steps because Zhu is directed to amplifying the reaction signal and additional cycles would add to the reaction signal. This is a situation of combining prior art elements according to known methods for yield a predictable result. The stalling and reactivation of the reaction was known to amplify the signal. Thus the combination would yield the predictable result of further amplifying the signal. The ordinary artisan would have had a reasonable expectation that one could stall and reactivate the catalytic reaction multiple times because the reactivation step produces the reactive copper needed to catalyze the reaction to produce a signal.

Claims 25-29 are allowed.
Claims 10 and 24 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653